DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-8, 11-16, 18 and 19 are objected to because of the following informalities:  
1)	In claim 1, line 4 and in claim 19, line 5:  The phrase --at least one-- should be inserted before both instances of the term “actuator”.
2)	In claim 1, lines 5-7; claim 3, line 1; claim 4, line 2; claim 5, line 2; claim 6, line 2; claim 7, line 2; claim 8, line 3; claim 11, line 3; claim 13, line 2; claim 15, line 3 and in claim 19, lines 4, 6 & 7:  The phrase --at least one-- should be inserted before the term “actuator”. 
3)	In claim 6, line 1:  The phrase --the at least one-- should be inserted before the term “actuator”.
4)	In claim 12, line 1; claim 13, lines 2 & 3 and in claim 14, line 1:  The phrase --at least one-- should be inserted before the term “silencer”.
5)	In claim 16, line 1 and in claim 18, line 1:  The term --the-- should be inserted before the term “measuring”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.  The limitation of “the lying surface” as recited in the last line of claim 7 lacks proper antecedent basis, thereby rendering claims 7 and 8 indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. App. Pub. No. 2009/0144903 to Delvaux et al.  Delvaux et al. show the claimed limitations of a bed (5) comprising a bed component, wherein the bed component comprises a vacuum pump (95) and at least one actuator (60, 65) which is adaptable in at least one of its height and its firmness and has a maximum height in the non-actuated state (as shown in Figure 4), wherein the vacuum pump (95) is fluidly connected to the at least one actuator (60, 65) and a vacuum is formed in the at least one actuator (60, 65) by the vacuum pump in the actuated state of the at least one actuator and the at least one of height and firmness of the at least one actuator is reduced (as shown in Figure 5), wherein the vacuum pump (95) is provided in an area of the bed component external to the at least one actuator (60, 65) (as shown in Figures 2-5 and as described on page 2, in paragraphs 0019-0023), and wherein the bed component is a mattress (30) or a mattress base (as shown in Figures 1, 4 & 5 and as described on page 1, in paragraphs 0015-0017; page 2, paragraphs 0017, 0018 & 0025; and on page 3, in paragraphs 0025 & 0026).

Claims 1-8, 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. App. Pub. No. 2016/0255966 to Thomas.  With respect to claims 1, 2 and 19, Thomas shows the claimed limitations of a bed comprising a bed component, wherein the bed component comprises a vacuum pump (231) and at least one actuator (222) which is adaptable in at least one of its height and its firmness and has a maximum height in the non-actuated 

state (as shown in Figure 3 and as described on page 2, in paragraph 0026), wherein the vacuum pump (231) is fluidly connected to the at least one actuator (222) and a vacuum is formed in the at least one actuator by the vacuum pump in the actuated state of the at least one actuator and the at least one of height and firmness of the at least one actuator is reduced (as shown in Figure 4 and on page 3, in paragraph 0028), wherein the vacuum pump (231) is provided in an area of the bed component external to the at least one actuator (222) (as shown in Figures 2-4 and as described on page 3, in paragraphs 0027 & 0028), and wherein the bed component is a mattress (110) or a mattress base (as shown in Figures 1 & 2 and as described on page 2, in paragraph 0019).
With respect to claims 3-5, the reference further discloses the claimed limitations wherein the at least one actuator (222) comprises an open-pore, compressible core (225, 226) that is enclosed by an airtight enclosure (270) (as shown in Figures 2-4 and as described on page 2, in paragraphs 0025 & 0026 and on page 3, in paragraph 0033); wherein a pneumatic connection (227b, 230) is provided in the enclosure (270) for connecting the at least one actuator (222) to the vacuum pump (231) and wherein an air duct (227a) extends in the at least one actuator (as shown in Figures 2-4 and as described on page 2, in paragraph 0027 and on page 3, in paragraph 0027).
	With respect to claims 6-8, the reference further shows the claimed limitations wherein the at least one actuator (346) has at least one restricting means (348) that allows the deformation of the at least one actuator in a height direction and prevents a deformation in the length and width directions, wherein said at least one restricting means (348) comprises at least 


a frame which surrounds the at least one actuator (346) in a plane parallel to the lying surface (i.e., element 348 fully extends along the sides of elements 346 as shown in Figure 5), and wherein said at least one restricting means (348) comprises at least two rigid plates (i.e., element 348 comprises a multi-sided structure, also as shown in Figure 5) that are each arranged on an upper side and a bottom side of the at least one actuator (346) (also as described on page 3, in paragraphs 0031 & 0032).
	With respect to claims 15 and 18, the reference further discloses the claimed limitations wherein the bed component comprises a measuring system (260) for measuring a change in the height of the at least one actuator (222, 346), wherein the measuring system is configured to measure the change in height directly or indirectly, and wherein the measuring system (260) for indirect measurement comprises at least one of a flow sensor and a pressure sensor (as shown in Figure 2 and as described on page 2, in paragraph 0022 & 0024 and on page 3, in paragraph 0031).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Delvaux et al. ‘903 in view of Thomas ‘966.  With respect to claims 3 and 5, Delvaux et al. discloses wherein the at least one actuator (60, 65) comprises a compressible core that is enclosed by an airtight enclosure (55) (as shown in Figures 2-5 and as described on page 1, in paragraph 0016 and on page 2, in paragraphs 0018 & 0024) and wherein an air duct (85) extends in the at least one actuator (60, 65) (also as shown in Figures 2-5 and as described on page 2, in paragraphs 0019 & 0023); however, with further respect to claim 3 and with respect to claim 4, Delvaux et al. do not specifically disclose the claimed limitations wherein the at least one actuator (60, 65) comprises an open-pore core, and wherein a pneumatic connection is provided in the enclosure (55) for connecting the at least one actuator to the vacuum pump (95).  As stated above in paragraph 8, Thomas further discloses conditions wherein the at least one actuator (222) comprises an open-pore, compressible core (225, 226) that is enclosed by an airtight enclosure (270) (as shown in Figures 2-4 and as described on page 2, in paragraphs 0025 & 0026 and on page 3, in paragraph 0033) and wherein a pneumatic connection (227b, 230) is provided in the enclosure (270) for connecting the at least one actuator (222) to the 


vacuum pump (231) (as shown in Figures 2-4 and as described on page 2, in paragraph 0027 and on page 3, in paragraph 0027).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the bed component of Delvaux et al. with at least one actuator comprising an open-pore core, and with a pneumatic connection provided in the enclosure for connecting the at least one actuator to the vacuum pump, in order to provide an alternative core construction as well as an alternative pneumatic arrangement for the at least one actuator which are both well known in the art as taught by Thomas.
With respect to claims 15 and 18, Thomas further teaches conditions wherein the bed component comprises a measuring system (260) for measuring a change in the height of the at least one actuator (222, 346), wherein the measuring system is configured to measure the change in height directly or indirectly, and wherein the measuring system (260) for indirect measurement comprises at least one of a flow sensor and a pressure sensor (as shown in Figure 2 and as described on page 2, in paragraph 0022 & 0024 and on page 3, in paragraph 0031).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the bed component of Delvaux et al. with a measuring system for measuring a change in the height of the at least one actuator, wherein the measuring system is configured to measure the change in height directly or indirectly, and wherein the measuring system for indirect measurement comprises at least one of a flow sensor and a pressure sensor, in order to impart enhanced support and comfort for a user positioned on the bed component as taught by Thomas. 

Claims 9-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Delvaux et al. ‘903 in view of U.S. Pat. No. 5,716,199 to Shan-Chieh, or alternatively, as being unpatentable over Thomas ‘966 in view of Shan-Chieh ‘199.  With respect to claims 9-11 and 13, Delvaux et al. and Thomas do not specifically disclose the claimed limitations wherein a sound insulation device is provided for attenuating the sound generated by the vacuum pump; wherein the sound insulation device comprises a housing in which the vacuum pump is located, wherein the housing comprises a sound-insulating wall; wherein the sound insulation device comprises at least one silencer box that is at least one of integrated into the flow path between the at least one actuator and the vacuum pump and is located on the outlet side of the vacuum pump; and wherein a connection of the vacuum pump or of the at least one actuator on the at least one silencer box is located in the center of the at least one silencer box.  Shan-Chieh provides the basic teaching of a bed component (M) provided with a vacuum pump (3) and a sound insulation device for attenuating the sound generated by the vacuum pump; wherein the sound insulation device comprises a housing (1) in which the vacuum pump is located, wherein the housing comprises a sound-insulating wall (34-36); wherein the sound insulation device comprises at least one silencer box (4) that is at least one of integrated into the flow path of the vacuum pump (3) and is located on the outlet side (38) of the vacuum pump; and wherein a connection of the vacuum pump on the at least one silencer box (4) is located in the center of the at least one silencer box (as shown in Figures 1-5 & 10 and as described in column 2, lines 12-21 & 30-67 and in column 3, lines 12-16).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the respective bed 

components of Delvaux et al. and Thomas with a sound insulation device for attenuating the sound generated by the vacuum pump; wherein the sound insulation device comprises a housing in which the vacuum pump is located, wherein the housing comprises a sound-insulating wall; wherein the sound insulation device comprises at least one silencer box that is at least one of integrated into the flow path between the at least one actuator and the vacuum pump and is located on the outlet side of the vacuum pump; and wherein a connection of the vacuum pump or of the at least one actuator on the at least one silencer box is located in the center of the at least one silencer box, in order to provide a pump assembly for further imparting enhanced user comfort which has also long been known in the art as taught by Shan-Chieh.
With respect to claim 14, Delvaux et al. as modified by Shan-Chieh, or alternatively, Thomas as modified by Shan-Chieh do not specifically disclose wherein the at least one silencer box is a cross-talk silencer.  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the respective bed components of Delvaux et al. as modified by Shan-Chieh, and Thomas as modified by Shan-Chieh with at least one silencer box which is a cross-talk silencer, since providing the vacuum pump of a bed component with a conventional type of silencer would have been generally recognized as being within the level of ordinary skill in the art.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Delvaux et al. ‘903 in view of Shan-Chieh ‘199 as applied to claim 11 above, and further in view of U.S. Pat. No. 5,509,154 to Shafer et al., or alternatively, as being unpatentable over Thomas ’966 in view of 

Shan-Chieh ‘199 as applied to claim 11 above, and further in view of Shafer et al. ‘154.  Delvaux et al. as modified by Shan-Chieh, or alternatively, Thomas as modified by Shan-Chieh do not specifically disclose a condition wherein the at least one silencer box (4) comprises an acoustic labyrinth with concentric flow channels.  Shafer et al. ‘154 provides the basic teaching of a bed component (10) provided with a pump assembly (44, 152) which comprises an acoustic labyrinth in the form of a helical wall (221) defining a helical air intake passageway (222) which “acts to minimize the transmission of fan noise therethrough” (see Figures 1, 5, 10 & 11; column 4, lines 24-28; column 5, lines 62-67; column 6, lines 1-5; column 7, lines 18-40 and column 10, lines 25-30).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the respective bed components of Delvaux et al. as modified by Shan-Chieh, and Thomas as modified by Shan-Chieh with at least one silencer box which comprises an acoustic labyrinth with concentric flow channels, since the use of a pump assembly comprising an acoustic labyrinth with concentric flow channels in order to impart additional sound insulation has long been known in the art as taught by Shafer et al. ‘154. 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Delvaux et al. ‘903 in view of Thomas ‘966 as applied to claim 15 above, and further in view of U.S. Pat. No. 4,989,283 to Krouskop, or alternatively, as being unpatentable over Thomas ‘966 in view of Krouskop ‘283.  Delvaux et al. as modified by Thomas, or alternatively Thomas does not specifically disclose wherein the measuring system (260) for direct measurement comprises at least one sensor which is a distance sensor.  Krouskop provides the basic teaching of a bed 

component (10) comprising an inflation assembly and at least one actuator (12, 14, 16, 18, 20 and 22) which is adaptable in at least one of its height and its firmness, wherein the bed component comprises a measuring system for measuring a change in the height of the at least one actuator (12, 14, 16, 18, 20 and 22) , wherein the measuring system is configured to measure the change in height directly, and wherein the measuring system for direct measurement comprises at least one sensor (A-L) which is a distance sensor (see Figures 1 & 2; column 3, lines 4-22 & 39-61).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the respective bed components of Delvaux et al. as modified by Thomas, and Thomas with a measuring system for direct measurement which comprises at least one sensor which is a distance sensor, since the use of a bed component comprising a measuring system in the form of a distance sensor in order to maintain the elevation of the at least one actuator “to promote a desired posture (of the user)”, thereby helping to impart enhanced user comfort and support, has long been known in the art as taught by Krouskop (see Krouskop ‘283, column 3, lines 56-61). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Adams et al. ‘976, Elengical et al. ‘195, Adams et al. ‘194, Young et al. ‘039, Chaffee ‘478, Chaffee ‘274, Chaffee ‘444, Chaffee ‘846, Chaffee ‘440, Chaffee ‘256, Shafer et al. ‘264, Giori et al. ‘911, Giori et al. ‘319, Shafer et al. ‘723, Shafer et al. ‘941, Shafer et al. ‘484, Higgs ‘319, Elengical et al. ‘756 and Elengical et al. ‘452.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT G SANTOS/Primary Examiner, Art Unit 3673